TEJGA~TORNEY                  GENERAL
                              OF       TEXAS
                              AUSTIN     ~~.TEXAFI
GERALD C. MANN
AlTORNeY    0.SNE.b.l.




       Honorable 0. J. S. Elllngson
       General Manager
       Texas Prison System
       Huntsville, Texas
       Dear Sir:                       Opinion No. O-1168
                                       Re: From.what fund may the Texas
                                            Prison System legally pay
                                            boiler Inspection costs?
                 This will acknowledge receipt of your letter of
       February 24, 1940, wherein you request the opinion of this
       department upon the following matter:
                 You desire to be~informed as to the fund from
       which you may legally pay inspection costs, that is, fees
       and expenses incident to the inspection of your boilers and
       other machinery.
                 Acts 1937, Forty-fifth Legislature, page 893,
       chapter 436, as amended by Acts 1939, Forty-sixth Legisla-
       ture, House Bill 419 (Vernon's Civil Statutes, Article
       522lc), provides for the inspection of steam boilers, the
       administration of the Act being under the jurisdiction of
       the Commissioner of the Bureau of Labor Statlstlcs of the
       State of Texas, the Act providing for the inspection to be
       had by the Inspector of boilers or any deputy Fnspector, or
       by any qualified boiler inspector employed by any county,
       city and county, or,city, or any insurance company, provided
       that such persons making inspections (other than the inspec-
       tor of boilers or deputy inspectors regularly employed by
       the Commissioner) shall first obtain from the Commissioner
       a commission as an inspector showing his qualifications to
       make such inspections.
                 Item 12 of your Maintenance and Miscellaneous
       Appropriation, Senate Bill 427, Acts of the Forty-sixth Leg-
       islature, reads as follows:
                 "General support and maintenance; also in-
           cludes transportation, re-capture, contingent ex-
           penses and liability insurance premiums ....$375.000.00."
- Honorable 0. J. S. Elllngson, page 2::         O-1168


            We find no specifically ItemFeed appropriation
  for inspection costs. It Is, therefore, the opinion of
  this department that the items of expense incurred by the
  Texas Prison System in the employment of authorized persons
  to Inspect the boilers of the agstem may be paid out of
  the general support and maintenance or contingent expense
  item of approprlation quoted.above.
            If, in the opinion of the Texas:Prlson System, It
  becomes necessary to have an Inspection made of machinery
  other than that which the law above referred-to requirea to
  be Inspected under the jurlsdictlon of the Commissioner of
  the Bureau of Labor Statistics, the expenses of such in-
  spection in our opinion, likewise may be paid out of the Main-
  tenance and Miscellaneous Appropriation above referred to.

                                ,Yours very truly
                              ATTORNEYGENERAL    OF TEXAS


                                 By sji3.W. Fairchild
                                       B.W.,Fairahild
                                            Assistant
  RWF:LM:we

  APPROVED March 22, 1940
  s/ Gerald C. Mann
  ATTORNRY GENERAL OF TEXAS
  Approved Opinion Committee By s/BWB Chairman